Fourth Court of Appeals
                                San Antonio, Texas
                                      May 25, 2016

                                   No. 04-16-00018-CV

   Ronald RIFE, Mary Kathryn Hampton, Individually and as Administratix of the Estate of
                               Randall Rife, deceased,
                                     Appellants

                                            v.

 Joseph KERR, James Drought, Robert Lee Bobbit, Jr., Nancy Northway Gill, Lynn Northway
 Swanson, Nancy Northway Gill and Lynn Northway Swanson as Independent Co-Executor of
                       the Estate of William Northway, Jr., Et al.,
                                       Appellees

               From the 293rd Judicial District Court, Dimmit County, Texas
                           Trial Court No. 14-06-12292-DCV
                      Honorable Cynthia L. Muniz, Judge Presiding


                                      ORDER
       The Appellees’ Unopposed Second Motion for Extension of Time to File Brief is
GRANTED. The Appellees’ brief is due June 24, 2016. No further extensions of time will be
allowed.


                                                 _________________________________
                                                 Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court